t c memo united_states tax_court 3-koam company a partnership my hat inc tax_matters_partner petitioner v commissioner of internal revenue respondent docket no filed date david m kirsch for petitioner kimberley j peterson for respondent memorandum findings_of_fact and opinion parr judge 3-koam company partnership 3-koam my hat inc my hat or petitioner tax_matters_partner petitioned the court under sec_6226 to readjust respondent's adjustments of partnership items flowing from the partnership by notice of final_partnership_administrative_adjustment fpaa dated date respondent determined adjustments to items claimed on 3-koam's u s partnership return of income form_1065 of dollar_figure after concessions by the parties the issues for decision are whether pursuant to sec_174 3-koam may deduct research_and_development expenses allegedly incurred in we hold it may not except to the extent allowed by respondent whether pursuant to sec_166 3-koam may claim a dollar_figure bad_debt deduction in we hold it may not findings_of_fact some of the facts have been stipulated and are so found the stipulated facts and the accompanying exhibits are incorporated into our findings by this reference at the time the petition in this case was filed 3-koam's principal_place_of_business was in fremont california during the year in issue 3-koam used the accrual_method of accounting and filed its returns on a calendar_year basis for petitioner concedes the following amounts dollar_figure for meals and entertainment dollar_figure for automobile expenses dollar_figure for insurance dollar_figure for depreciation and dollar_figure for interest these concessions will be reflected in the parties' rule computation all section references are to the internal_revenue_code in effect for the taxable_year in issue and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated all dollar amounts are rounded to the nearest dollar unless otherwise indicated on its form_1065 3-koam deducted dollar_figure for research and development in her notice_of_deficiency respondent disallowed dollar_figure of such amount my hat the tax_matters_partner for 3-koam is a california corporation with its principal_place_of_business in cupertino california from the time of its inception in through the year in issue the partners of 3-koam and their respective interests in partnership capital profits and losses were as follows my hat of which edward houston houston is the sole shareholder percent unpo paik paik percent and nae yeal lee lee percent the initial capital of the partnership was a dollar_figure line of credit extended by lee paik and houston contributed a new product and technical know-how houston is a metallurgical and component engineer and paik has a college degree in computer science research_and_development deduction 3-koam is primarily engaged in the business of sub- contracting packaging and assembling electronics products including video games when customers would return defective game cartridges such as nintendo type games to a retailer the retailer would send the cartridges to the manufacturer who in turn would ship them to 3-koam for testing if possible 3-koam would repair the product repackage it and send it back to the manufacturer for resale if 3-koam could not repair a product it would return it to the manufacturer a substantial part of koam's business also included assembling arcade game cabinets for its customers who manufactured video game boards in september of houston and paik formed a second partnership named inkax thereafter inkax contacted dooyong industries co ltd dooyong a korean video game designer for the purpose of determining whether dooyong could develop two prototype video games for inkax sometime between may and september of dooyong began developing video game boards for inkax inkax and dooyong did not execute a formal contract memorializing their arrangement from the time of its formation until the date of trial the only business that inkax had ever engaged in was the research_and_development transaction with dooyong in october of 3-koam issued a purchase order to inkax for the research_and_development of two video games in november and december of inkax sent three invoices to 3-koam totaling dollar_figure for the cost of video game development thereafter 3-koam paid inkax dollar_figure consisting of two checks in december of for dollar_figure and dollar_figure and one check in march of for dollar_figure on its form_1065 3-koam deducted dollar_figure in research_and_development expenses sometime after date inkax returned the dollar_figure to 3-koam in one or more payments on date dooyong sent inkax an invoice for dollar_figure reflecting the charge for video game development on date in exchange for the two video games inkax issued a percent interest promissory note to dooyong for dollar_figure the maturity_date of the note was date on date dooyong shipped two video game sec_4 to 3-koam for u s customs' purposes dooyong declared dollar_figure as the total value of the games this was the only import transaction between dooyong and 3-koam thereafter 3-koam test marketed its product by placing one of the games in an arcade in santa clara california and the other in santa cruz after weeks 3-koam determined that the games did not attract sufficient customers and had no residual_value and therefore decided to abandon the idea of distributing arcade video games 3-koam never attempted to sell the games to any other person or entity neither inkax nor 3-koam ever paid dooyong for its development efforts moreover at the time of trial inkax had closed its bank account and dissolved dooyong has never taken any legal recourse against 3-koam or inkax to enforce the dollar_figure promissory note issued by inkax on its u s partnership return of income form_1065 the only transactions inkax reported were the accrual of dollar_figure of income from 3-koam and an accrual of dollar_figure as cost_of_goods_sold reflecting the promissory note issued to dooyong which produced an dollar_figure operating_profit houston and paik each dooyong actually shipped 3-koam video game circuit boards which 3-koam then assembled into two video game arcade cabinets reported their dollar_figure distributive shares of such profit on their individual federal_income_tax returns form sec_1040 bad_debt deduction sometime around paik was introduced to sung ok sue sue by family friends thereafter paik met with sue on several occasions sue was engaged in a variety of businesses including a video arcade and rental establishment in november of paik personally applied for and received a dollar_figure loan from union bank bank the loan was secured with a certificate of deposit cd belonging to 3-koam upon receiving the loan proceeds paik transferred the funds to sue in exchange sue signed a promissory note for the dollar_figure which was made payable to 3-koam the note was unsecured it had a percent interest rate and no maturity_date sue never paid the dollar_figure to 3-koam and 3-koam has never made any formal demand for the funds 3-koam has not hired a collection agency nor has it taken any other legal action against sue to obtain the money the bank used 3-koam's cd to satisfy the dollar_figure outstanding loan 3-koam deducted the dollar_figure as a bad_debt on its form_1065 opinion issue research_and_development expenditures respondent determined that 3-koam may not claim an dollar_figure research_and_development deduction for because the alleged agreement entered into by 3-koam with inkax was a sham_transaction lacking both a business_purpose and economic_substance petitioner asserts that 3-koam properly incurred and accrued a research_and_development expense in and therefore may deduct such amount pursuant to sec_174 and the regulations thereunder respondent's determinations are presumptively correct and petitioner bears the burden of proving otherwise rule a 290_us_111 70_f3d_548 9th cir as a general_rule a taxpayer may deduct research or experimental expenditures paid_or_incurred during the taxable_year in connection with its trade_or_business sec_174 416_us_500 sec_174 not only applies to expenses paid_or_incurred directly by the taxpayer but it also includes expenditures paid_or_incurred for research_and_development carried on in the taxpayer's behalf by another person or organization sec_1_174-2 income_tax regs a taxpayer is generally free to structure its business transactions as it pleases though motivated by tax reduction considerations 293_us_465 909_f2d_1360 9th cir affg tcmemo_1987_628 affg 89_tc_1229 affg sturm v commissioner tcmemo_1987_625 affg moore v commissioner tcmemo_1987_626 81_tc_184 affd in part on this issue revd in part 752_f2d_89 4th cir however it is well settled that the substance of a transaction and not the form will control its tax consequences 435_us_561 a transaction entered into solely for the purpose of tax reduction which is devoid of economic commercial or legal purpose other than the expected tax benefits is a sham without effect for federal_income_tax purposes id rice's toyota world inc v commissioner supra pincite in rice we stressed that where a taxpayer cognizant of potential tax benefits enters into a transaction of questionable economic worth the tests developed under the sham_transaction doctrine are applied to determine whether a threshold level of business_purpose and economic_substance is present id after careful consideration of all the facts in this case we conclude that the transfer of the dollar_figure from 3-koam to inkax is not a bona_fide outlay for research_and_development because the transaction lacks sufficient economic_substance the record shows that there is little apart from tax considerations to justify 3-koam's entry into the purported research_and_development transaction with inkax although no single fact is determinative of this conclusion numerous factors taken collectively as discussed herein demonstrate that such transaction was a sham the agreement between 3-koam and inkax consists of a vague one-page letter which lacks any discussion of the respective rights of the parties a detailed description of the product configuration performance criteria by which to measure the product's suitability for its intended use or the price to be charged for its development as such we find the purported research_and_development contract to be a letter between related partnerships intended merely to lend credence to inkax's existence as a shell partnership created by 3-koam solely for tax_avoidance purposes see frank lyon co v united_states supra pincite 3-koam was haphazard in its efforts to enter into the video game distribution market 3-koam had no prior experience in developing and marketing video games its knowledge of the video game business was limited to testing existing products and assembling video game cabinets for its customers no market projection or appraisal was performed to determine whether the video games had any potential of producing a profit or had an economic value approximating the dollar_figure that 3-koam ostensibly paid for them the extent of 3-koam's marketing efforts was to place one video game in an arcade in santa clara and another in santa cruz after weeks 3-koam determined that the games did not attract sufficient customers and had no residual_value it then abandoned the purported plan to distribute the games finally 3-koam never attempted to sell the games in an effort to recoup some of its alleged dollar_figure investment the absence of arm's-length dealings among the parties for example where two entities under common ownership are involved in a money movement transaction is a factor often present in sham transactions 73_tc_1163 affd 673_f2d_1062 9th cir in karme taking into account the relationship between the two parties we found that the taxpayer was not genuinely at risk for any money despite purported indebtedness between the entities id pincite two of 3-koam's partners formed inkax for the alleged purpose of marketing video games for 3-koam plainly the partnerships are closely related on its form_1065 3-koam deducted a dollar_figure research_and_development expense however neither 3-koam nor inkax ever paid dooyong for its development efforts more importantly at trial and on brief 3-koam claims that inkax's failure to pay dooyong has absolutely no bearing on the propriety of the accrual by 3-koam of the dollar_figure research_and_development expenditure because the taxpayer here is 3-koam not inkax as such petitioner argues that 3-koam properly paid_or_accrued the amount claimed as a deduction pursuant to sec_461 however accounting methods or descriptions without more do not lend substance to that which has no substance 435_us_561 citing commissioner v continued 3-koam concedes that sometime after march of it received the dollar_figure back from inkax purportedly in the form of a loan respondent argues however that the dollar_figure transferred back to 3-koam fails to exhibit any indicia of a loan and in substance is actually a repayment of the proceeds originally disbursed by 3-koam to inkax pursuant to the alleged research_and_development agreement see frierdich v commissioner tcmemo_1989_393 affd 925_f2d_180 7th cir factors to consider in deciding whether a bona_fide loan exists between related parties on brief petitioner argues that we need not decide this point because whether or not inkax lent the dollar_figure to 3-koam in has no bearing on whether 3-koam actually incurred the research_and_development expenses and therefore it may properly deduct the expense in see sec_461 all_events_test for the reasons just discussed supra at note we disagree the record shows that at the time 3-koam and inkax entered into the purported loan transaction 3-koam never intended to repay inkax and inkax never intended to enforce monetary payment see karme v commissioner supra 3-koam did not issue continued lincoln sav loan association 403_us_345 the question of the appropriate accounting treatment may be answered only when the transaction is determined to be legitimate a sham_transaction is not entitled to favorable tax treatment therefore 3-koam's accounting_method is irrelevant inkax a promissory note for the dollar_figure nor did inkax require any security on the purported loan moreover 3-koam never paid nor will it ever pay inkax because inkax was dissolved immediately after engaging in the alleged research_and_development transaction in fact the only business that inkax ever engaged in was the one transaction with dooyong and once inkax's limited function had been exercised it was immediately put to death 293_us_465 thus the circular movement of money in 3-koam's case and the use of inkax a partnership created and controlled by houston and paik as a conduit for such funds establish that 3-koam did not in substance incur the dollar_figure expense it claimed for research_and_development karme v commissioner t c pincite another key factor we consider in analyzing a sham_transaction is a grossly inflated purchase_price 85_tc_332 77_tc_1221 in grodt we analyzed whether a transaction was a true sale and found that a normal attribute of an arm's-length sale is a purchase_price at least approximately equal to the item's fair_market_value grodt mckay realty inc v commissioner supra pincite1 a totally disproportionate purchase_price belies a taxpayer's contention that a true sale occurred id pincite1 3-koam stipulated that dollar_figure was the value of the video games declared for u s customs' purposes at trial houston testified that 3-koam later determined the video games to have no residual_value thus it appears that the dollar_figure was a grossly inflated amount compared to the video games' actual value in sum based on the entire record and the facts discussed herein petitioner has failed to meet its burden of proving that the alleged research_and_development transaction entered into by 3-koam with inkax had economic_substance accordingly we sustain respondent's determination with respect to this issue issue bad_debt deduction respondent determined that 3-koam may not deduct dollar_figure as a bad_debt on its form_1065 because petitioner failed to establish that 3-koam made a bona_fide business loan petitioner asserts that 3-koam properly deducted on its form_1065 a business_bad_debt that was owed to 3-koam by sue and became worthless in sec_166 and the regulations thereunder allow a taxpayer to deduct all or part of any bona_fide debt that becomes worthless during the taxable_year see 95_tc_257 for purposes of in the alternative respondent argues that 3-koam has not shown worthlessness during as required by sec_166 we find as discussed in the opinion herein that 3-koam did not make a bona_fide business loan thus we do not find it necessary to address the issue of worthlessness sec_166 a bona_fide debt is a debt which arises from a debtor-creditor relationship based upon a valid and enforceable obligation to pay a fixed or determinable sum of money sec_1_166-1 income_tax regs whether a bona_fide debtor-creditor relationship exists is a question of fact to be determined upon consideration of all the pertinent facts in a particular case 54_tc_905 in the case at bar we must determine whether the advances to sue were made in exchange for a bona_fide debt petitioner bears the burden_of_proof on this issue rule a 290_us_111 70_f3d_548 9th cir at trial paik testified that he has known sue since when they were introduced through family and friends thereafter the two met on several occasions in november of paik personally applied for and received a dollar_figure loan from the bank and according to petitioner's argument advanced the proceeds to sue on behalf of 3-koam in february of sue signed a dollar_figure promissory note made payable to 3-koam we note that we closely scrutinize the form of an alleged business arrangement to determine its true substance where parties have a personal relationship such as the one between paik and sue at trial paik and houston claimed that sue received the dollar_figure as a loan from 3-koam for the purpose of enabling sue to open an arcade where 3-koam could place its video games on brief petitioner argues that the loan application supports paik's and houston's contention because it lists partial cash needs for a business investment as the purpose for obtaining the loan proceeds we disagree petitioner's reliance on the loan application is self-serving because paik supplied the bank officer with the information found on such document furthermore petitioner has failed to prove that the advance of dollar_figure created a bona_fide debtor-creditor relationship between sue and 3-koam 3-koam failed to perform a credit check on sue nor did it obtain collateral from sue to secure the alleged loan furthermore the dollar_figure promissory note that sue signed had a percent interest rate no maturity_date and no fixed schedule of repayments moreover not only did sue fail to repay the dollar_figure but 3-koam never made any demand for the funds nor did it take legal action against her these are the types of reasonable actions a creditor would institute against a debtor newman v commissioner tcmemo_1982_61 thus we note that a taxpayer cannot justify a bad_debt deduction merely because it elects not to enforce the obligation see 560_f2d_627 5th cir in sum we find that petitioner failed to sustain its burden of proving that 3-koam made a bona_fide loan of dollar_figure to sue accordingly we sustain respondent's determination with respect to this issue to reflect the foregoing decision will be entered under rule
